Order entered January 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-01296-CR

                                SRINIVAS EADHA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-83015-2015

                                            ORDER
       Appellant, who was convicted of sexual assault, filed his brief on December 27, 2018. In
the brief, he uses the name of the victim. Accordingly, we STRIKE appellant’s brief.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended
brief that identify any victim either generically (“victim” or “complaining witness”) or by initials
only, including when quoting portions of the record.
       We DIRECT the Clerk to send copies of this order to Mitchell Nolte and the Collin
County District Attorney’s Office.




                                                       /s/   LANA MYERS
                                                             JUSTICE